DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsudai et al. (US 2020/0303524).

    PNG
    media_image1.png
    799
    544
    media_image1.png
    Greyscale

(Claim 1) Matsudai et al. teach a semiconductor element, comprising:
a semiconductor part (10) including a first semiconductor layer (11) of a first conductivity type (n, paragraph 24),
a second semiconductor layer of (13) a second conductivity type (p),
a third semiconductor layer (15) of the first conductivity type (n), and
a fourth semiconductor layer (21) of the second conductivity type (p);
a first electrode (20) provided on a front surface of the semiconductor part;
a second electrode (30) provided on a back surface of the semiconductor part,
the first semiconductor layer (11) being provided between the first electrode (20) and the second electrode (30),
the second semiconductor layer (13) being provided between the first semiconductor layer (11) and the first electrode (20),
the third semiconductor layer (15) being provided between the second semiconductor layer (13) and the first electrode (20),
the fourth semiconductor layer (21) being provided between the second electrode (30) and the first semiconductor layer (11),
the fourth semiconductor layer (21) being electrically connected to the second electrode (30);
a third electrode (60) provided on the back surface of the semiconductor part (10), the third electrode (60) being apart from the second electrode (30),
the first semiconductor layer (11) extending between the first electrode (20) and the third electrode (60),
the first semiconductor layer (11) being connected to the third electrode (60) at the back surface of the semiconductor part (10); and
a control electrode (40) provided between the semiconductor part (10) and the first electrode (20),
the control electrode (40) being electrically insulated from the semiconductor part (10) by a first insulating film (41) and electrically insulated from the first electrode (20) by a second insulating film (43, paragraph 18),
the second semiconductor layer (13) facing the control electrode (40) via the first insulating film (41),
the third semiconductor layer (15) contacting the first insulating film (41) and being electrically connected to the first electrode (20).
(Claim 2) Matsudai et al. teach wherein the semiconductor part (10) has a trench (GT1) at the front surface side,
the control electrode (40) provided in the trench of the semiconductor part,
the first insulating film (41) covers an inner surface of the trench and is provided between the semiconductor part (10) and the control electrode (40), and
the second insulating film (43) is provided between the first electrode (20) and the control electrode (40) and covers an opening of the trench (GT1).
Allowable Subject Matter
Claims 3 – 11 are allowable, because prior art does not render obvious:
(Claim 3)  a second semiconductor element including a second semiconductor part, a fourth electrode, a fifth electrode, and a second control electrode,
the second semiconductor element being electrically connected to the first semiconductor element,
the fourth electrode being electrically connected to the second semiconductor part and the third electrode of the first semiconductor element,
the fifth electrode being electrically connected to the second semiconductor part and the second electrode of the first semiconductor element,
the second control electrode being configured to control an electrical conduction between the fourth electrode and the fifth electrode.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
June 10, 2022